Citation Nr: 0818703	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  03-32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gastritis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

By rating action dated in August 1997, the Regional Office 
(RO) concluded that new and material evidence had not been 
submitted, and continued to deny the veteran's claim for 
service connection for gastritis.  The veteran was notified 
of this determination and of his right to appeal by a letter 
dated the following month, but a timely appeal was not 
received.  Recently, he has submitted additional evidence 
seeking to reopen the claim.  

In a rating decision dated in October 2001, the RO again 
found that there was no new and material evidence to reopen 
the claim for service connection for gastritis.  In addition, 
the RO denied service connection for PTSD.  The veteran filed 
a timely appeal to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  By rating decision dated in August 1997, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
gastritis.  The veteran was notified of this decision and of 
his right to appeal, but a timely appeal was not filed.

2.  Some of the evidence added to the record since the August 
1997 determination contributes to a more complete picture of 
the veteran's disability, and when considered with the other 
evidence of record is so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection for gastritis.

3.  PTSD has not been documented following service. 




CONCLUSIONS OF LAW

1.  The RO's decision of August 1997, which determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for gastritis, is final.  38 
U.S.C.A.§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (2007).

2.  The evidence received since the August 1997 rating 
decision is new and material, and the veteran's claim for 
service connection for gastritis is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a September 2001 letter, issued prior to the 
decision on appeal, and in an October 2007 letter, the RO 
advised the veteran what information and evidence is needed 
to substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The veteran 
was advised of the evidence needed to establish a disability 
rating and effective date in a March 2006 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, and private and VA medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process, submitting information and 
advising the VA of medical records.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Sanders, supra; Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
a claim for service connection for gastritis is the RO's 
August 1997 determination.  Therefore, the Board must review, 
in light of the applicable law, regulations, and the Court 
cases regarding finality, the additional evidence submitted 
since that determination.  In order to do so, the Board will 
summarize the evidence that was of record pertaining to the 
claim for service connection for gastritis at the time of the 
August 1997 RO determination, and the evidence presented 
subsequently.  The prior evidence of record is important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

Service connection was originally denied in a January 1947 
decision, because there was no evidence of gastritis on the 
last examination.  The veteran did not appeal.  The last 
denial of a claim to reopen was the August 1997 rating 
decision.  The evidence of record at the time of that 
decision included the service treatment records, the report 
of a hospitalization at a private facility from March to 
April 1997, and a VA examination report in July 1997.

The service treatment records disclose that the veteran was 
hospitalized in December 1944 for intermittent attacks of low 
abdominal pain.  A preliminary diagnosis of chronic gastritis 
was noted.  However, the examination was negative, and the 
tentative diagnosis was changed to partial intestinal 
obstruction, chronic, recurrent.  He was again admitted to a 
hospital in January 1945 for complaints of stomach pain.  He 
described having similar cramping pains prior to service.  He 
also reported having episodes in September and December 1944.  
A gastrointestinal series revealed no evidence of an 
intestinal obstruction.  The diagnosis on hospital discharge 
was no disease, ill-defined condition of the gastrointestinal 
tract.  The veteran was treated for acute diarrhea, cause 
undetermined, in September 1945.  A clinical evaluation of 
the abdominal wall and viscera was normal on the separation 
examination in December 1945.

The veteran was hospitalized from March to April 1997.  It 
was noted he was undergoing evaluation for hemoccult-positive 
stools.  He had a history of gastrointestinal blood loss that 
had been attributed to gastritis, as well as a history of 
peptic ulcer disease some years ago.  He underwent an 
enteroscopy with biopsies that revealed chronic atrophic 
gastritis with intestinal metaplasia and gastric xanthelasma.  
The pertinent diagnosis was gastrointestinal hemorrhage 
secondary to chronic gastritis.

On VA examination in July 1997, the veteran reported that he 
complained of abdominal discomfort in service.  He stated 
that he was hospitalized and that no evidence of an ulcer was 
found.  He was switched to a bland diet and placed on Maalox.  
Following an examination, the pertinent diagnosis was 
gastritis.  The examiner indicated that the veteran began to 
experience gastrointestinal problems in service, and that he 
had been treated with antacids.  Following service, the 
veteran was ultimately treated with H-2 blockers and recently 
started on a protein pump inhibitor.  The diagnosis on VA 
examination was gastritis.

Based on the evidence summarized above, the RO, in August 
1997, concluded that there was no evidence to link the 
current findings to the abdominal problems the veteran 
experienced during service, and found that new and material 
evidence had not been submitted.  

The evidence received subsequent to this determination 
includes copies of 
the private hospitalization summarized above, and additional 
private and 
VA medical records.  A report from June 1992 noted the 
veteran had an esophagogastroduodenoscopy in October 1991 
that showed some gastric erythema and friable areas which 
revealed, on biopsy, atrophic gastritis with intestinal 
metaplasia.  Other records which were not previously of 
record reveal treatment or findings of gastritis.  

Upon review, the Board finds that the current evidence, when 
considered with the other evidence of record, contributes to 
a more complete picture surrounding the veteran's disability, 
and must be considered in order to fairly decide the merits 
of the claim.  As such, the evidence is new and material, and 
the claim is reopened. 


	II.  PTSD 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The evidence supporting the veteran's claim includes the fact 
that he was awarded the Combat Infantryman Badge.  The 
service treatment records disclose that the veteran reported 
in January 1945 that he was a little jumpy.  

The evidence against the veteran's claim includes the service 
treatment records and post-service medical evidence, 
including the report of a VA psychiatric examination in 
October 2002.  While, as noted above, the veteran stated he 
was jumpy in January 1945, he indicated that he did not think 
he had battle anxiety.  The service treatment records are 
otherwise negative concerning any complaints or findings 
concerning a psychiatric disability.  A psychiatric 
evaluation on the separation examination in December 1945 was 
normal.  

On VA psychiatric examination in October 2002, the veteran 
asserted that he had stress while he was in a foxhole in 
service, but that he did not have stress now.  The examiner 
noted that the veteran did not claim that he had a disability 
secondary to his experience in a stressful combat situation.  
Following a mental status evaluation, there was no Axis I or 
II diagnosis.  The examiner commented that the veteran did 
not perceive that he had PTSD.

While the Board concedes that the veteran did experience an 
in-service stressor, the fact remains that PTSD has not been 
documented following the veteran's discharge from service.  
Accordingly, there is no basis on which a grant of service 
connection may be based.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  The Board concludes, accordingly, that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.


ORDER

New and material evidence has been submitted, and the claim 
of entitlement to service connection for gastritis is 
reopened.

Service connection for PTSD is denied.


REMAND

Reopening the claim for service connection for gastritis does 
not end the inquiry.  Rather, the claim must be considered on 
the merits.  However, after review, the Board finds that 
additional evidence is needed to adequately address the 
claim.

In correspondence, the veteran has indicated that he was 
hospitalized at Sinai Hospital in Baltimore in 1965.  An 
attempt to obtain these records should be made.

Moreover, the Board notes that the veteran was seen in 
service for gastrointestinal complaints.  Originally the 
impression was chronic gastritis, but was subsequently 
changed to partial intestinal obstruction, thought to be 
related to pre-service surgeries for an umbilical hernia.  
The veteran had reported that he had experienced similar 
episodes prior to entering service, ever since he had typhoid 
in 1936.  A gastrointestinal series revealed no evidence of 
intestinal obstruction.  The final diagnosis in January 1945 
was no disease, ill defined condition of the gastrointestinal 
tract.  The Board finds that a VA examination with claims 
file review is necessary to determine whether the veteran's 
current gastritis is related to his military service.  

For the foregoing reasons, this issue is REMANDED for the 
following action:

1.  The RO/AMC should ask the veteran to 
provide the necessary release to obtain 
records of his 1965 hospitalization from 
Sinai Hospital in Baltimore.  After 
securing the necessary release, the 
RO/AMC should attempt to obtain these 
records.

2.  The veteran should be afforded a VA 
examination by a gastroenterologist to 
determine whether the veteran's gastritis 
is related to his military service.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  Any 
tests deemed necessary to provide the 
requested opinion should be obtained and 
the results provided in detail.

Following review of the claims file and 
examination of the veteran, the 
gastroenterologist should provide an 
opinion as to whether the gastritis or 
other current gastrointestinal disorder 
arose during service, or is otherwise 
related to the gastrointestinal symptoms 
treated in service.  If the current 
condition is deemed to be related to the 
complaints in service, the examiner 
should further opine whether the veteran 
clearly had a chronic gastrointestinal 
disorder prior to entering service, and 
if so, whether the underlying disorder 
underwent an increase in severity during 
service beyond normal progress.  A 
rationale for all opinions expressed 
should be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO/AMC should again review 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


